 J
~-
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                             UNITED STATES DISTRICT COURT
                                                                 1-:J.L            #.''''"'   n                         -
                                                   SOUTHt,"Rlll [)Jt~T OF CALIFORNIA
                   UNITED STATES OF AMERICA                                                       J.QJ>pMENT IN A CRIMINAL CASE
                                        V.                  2010 APR -b A                         ~olf\;ffenses Committed On or After November I, 1987)
                                                    T   ...GJ..E.RK   1 , ,,,   ov-•.,-;,1-w:r coURT
           FRANCISCO JAVIER RODRIGu~~.A;'IDl'IlJifA\i i:i::-- C,\Uf&.°1t~ Number:                                            20CR0526-DMS

                      · -                                                       'frv',            -~G~~~eg~o~ry.,.....O_b_~_n_au_e_r_C_J_A_ _ _ _ _ _- " - - - - - - -
                                                         SY:                                      ltJefehttant's Attorney
     USM Number                         92542298

     •-
     THE DEFENDANT:
     IZI   pleaded guilty to count(s)            1 of the Information

     D     was found guilty on count(s)
         after a nlea of not 2uiltv.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                      Count
     Title & Section                     Nature of Offense                                                                                           Number(s)
     8 USC 1326                          REMOVED ALIEN FOUND IN THE UNITED STATES                                                                       1




          The defendant is sentenced as provided in pages 2 through                                           2             of this judgment.
     The ·sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D     The defendant has been found not guilty on count(s)

     D     Count(s)                                                                    is                dismissed on the motion of the United States.

           Assessment:
               '
                       $100.00 ordered waived.
                                             .




     D     JVTA Assessment*:$
           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     IZI No fine                   D Forfeiture pursuant to order filed                                                                         , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.




                                                                                                  HON. Dana M. abraw
                                                                                                  UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case .

DEFENDANT:                FRANCISCO JAVIER RODRIGUEZ-PADILLA                                       Judgment - Page 2 of 2
CASE NUMBER:              20CR0526-DMS

                                                         IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at   _____ ___     .....,....        A.M.             on
                                                                        -----------------'"--
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     ~wm:                                                                           ·
       D     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                               to
                                -----------------
 at
      ------------ ,                              with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                             By                 DEPUTY UNITED STATES MARSHAL



                                                                                                       20CR0526-DMS
